Citation Nr: 0004749	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-32 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for trench foot, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran was scheduled for an RO 
hearing on March 9, 1996, but he failed to appear.  This case 
was REMANDED in September 1997, and it is again before the 
Board for appellate review.


REMAND

In September 1997, this case was remanded to the RO for 
additional development.  At that time, the Board noted that 
in conjunction with the veteran's claim for an increased 
rating, a claim for service connection for peripheral 
vascular disease/arteriosclerosis of both lower extremities 
with right above-the-knee amputation as secondary to his 
service-connected bilateral trench foot has been raised.  The 
Board noted that if a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and the VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board found that a 
disposition on the issue of service connection for a 
bilateral lower extremity disorder may have an impact on the 
adjudication of the issue of the veteran's entitlement to an 
increased evaluation for his service-connected trench foot.  
As such, the RO was requested to  adjudicate this secondary 
service connection issue and to provide notice of this 
determination and of his appellate and procedural rights to 
the veteran.  It was noted further by the Board that if the 
veteran filed a timely notice of disagreement with the 
disposition of the service connection issue, the RO was to 
ensure that the veteran was afforded the opportunity to 
complete all procedural steps necessary to advance an appeal 
before the Board in accordance with the provisions of 38 
U.S.C.A. § 7105 (West 1991) and 38 C.F.R. § 20.200 (1999). 

In a June 1998 rating decision, the RO denied the secondary 
service connection claim.  Without receipt of a notice of 
disagreement, the RO then added this issue to a June 1998 
supplemental statement of the case without providing the 
veteran with proper notice of the decision and of his 
appellate and procedural rights in the event that he 
disagreed with the denial of service connection, as requested 
by the Board in its prior remand.  The veteran's 
representative has addressed the service connection issue in 
written argument submitted to the Board. 

However, the Board notes that under VA law a proper appeal 
consists of a timely filed notice of disagreement in writing, 
and after a statement of the case has been furnished, a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  A substantive appeal must be 
filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one-
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b) (1999).

The Board observes that proper procedure has not been 
followed in this case with respect to the secondary service 
connection claim so as to permit appellate review at this 
time.  It is clear, however, that the veteran's 
representative wishes to advance such an appeal before the 
Board.  However, the Board notes that since adjudication of 
this matter could have a significant impact on the increased 
rating issue, a decision on that issue is deferred and the 
case must be returned to the RO in order to afford the 
veteran the opportunity to properly advance this appeal 
before the Board.  

Parenthetically, the Board notes that although the Board also 
requested in its prior remand that the veteran be afforded a 
current VA examination, it appears from the record that the 
veteran has failed to report for two such examinations.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Court or the Board confers on a veteran (or 
claimant) the right to compliance with the remand orders, as 
a matter of law, and the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of a 
remand.  Nonetheless, the duty to assist is not a one-way 
street, and a veteran has a corresponding duty to provide 
requested information in a timely fashion and to report to 
scheduled VA examinations.  Additionally, VA regulations 
provide that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(1999).

However, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the Board 
determines that it is necessary to return this case to the RO 
for further development.  Accordingly, the case is remanded 
for the following action: 

The RO should issue to the veteran a 
letter informing him of his appellate 
rights with regard to the issue of 
entitlement to service connection for 
peripheral vascular 
disease/arteriosclerosis of both lower 
extremities with right above-the-knee 
amputation as secondary to his service-
connected bilateral trench foot.  The 
veteran and his representative should be 
afforded the appropriate amount of time 
to appeal the decision denying the 
veteran service connection for this 
disability.  If appellate review is 
initiated by the filing of a notice of 
disagreement, the RO should issue a 
statement of the case with the applicable 
law and regulations regarding service 
connection, and the veteran should be 
provided information regarding the filing 
of a substantive appeal to this issue.  
See 38 C.F.R. § 20.200.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence 

and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



